Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending. Claims 14-15 have been withdrawn. Claims 1, 4, 7, 14, and 19-20 have been amended. The rejections under 35 USC 112b are withdrawn in view of the amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoeneborn (US 2020/0189184; WO 2019/048022; citations are to the US PGPUB).
Regarding claim 1, Shoenborn discloses an additive manufacturing machin
Regarding claim 2, Schoeneborn discloses wherein the positioning system further comprises a tracking target positioned on the build unit (markers 28, [0101], Fig. 1), the position sensor configured for detecting the tracking target to obtain the positional data ([0101]).  
Regarding claim 3, Schoeneborn discloses wherein the positioning system comprises a plurality of tracking targets (plurality of markers 28, [0101], Fig. 1) positioned at different locations on the build unit (plurality of markers 28, [0101], Fig. 1).  
Regarding claim 4, Schoeneborn discloses wherein the tracking target is positioned proximate to a bottom of the build unit ([0101], Figs. 2-3; with reference to [0056] and Fig. 7 of Applicant’s disclosure, the claim limitation includes embodiments wherein the tracking target is near the proximity of the bottom; accordingly, markers 28 of Schoeneborn, positioned proximate the bottom of build unit 24 (and below moving unit 18), are within the scope of the claim.).  
Regarding claim 5, Schoeneborn discloses wherein the positioning system is an optical tracking system ([0099]).  
Regarding claim 7, Schoeneborn discloses wherein the position sensor is in a fixed position irrespective of movements of the gantry (sensors 46 do not move with moving unit 18, [0101], Fig. 2).  
Regarding claim 8, Schoeneborn discloses wherein the position sensor is positioned external to the gantry (sensors 46 are external to moving unit 18, [0101], Fig. 2).
Regarding claim 9, Schoeneborn discloses wherein the positioning system includes a plurality of position sensors (plurality of sensors 46, [0101], Fig. 2.  
Regarding claim 10, Schoeneborn discloses wherein the plurality of position sensors collect the positional data of the build unit (plurality of sensors 46 together detect the horizontal and vertical position of the mobile production unit 24, [0101]), the positional data from each of the plurality of position sensors being combined using a sensor fusion algorithm (calculating positions based on data collected from sensors 46 together constitutes sensor fusion as defined in [0055] of Applicants disclosure, [0101] of Schoeneborn).  
Regarding claim 11, Schoeneborn discloses wherein the positional data comprises a position and an orientation of the build unit in six degrees of freedom (horizontal and vertical position of mobile production unit 24 moved by mobile production unit 18 which is a six-axis industrial robot constitutes an orientation of the build unit in six degrees of freedom, [0093] [0101]).  
Regarding claim 12, Schoeneborn discloses wherein the build unit is a first build unit (mobile production unit 24, [0078] [0093], Fig. 1), the additive manufacturing machin
Regarding claim 13, Schoeneborn discloses a controller (actuation unit, [0099]) operably coupled with the gantry (moving unit 18, [0099]) and the positioning system (fine positioning of the sensing unit actuation unit, [0099-01]), the controller being configured for: obtaining data indicative of a target position of the build unit ([0099-01]); obtaining data indicative of an actual position of the build unit (offset, [0099-01]) using the position sensor (sensors 46 ([0099-01]); and moving the build unit
Regarding claim 16, Schoeneborn discloses wherein the gantry is configured for rotating the build unit about X, Y, and Z axes (joints 19 on six-axis industrial robot for mobile production unit 18 constitutes ability to rotate about x, y, and z axes, [0093]).  
Regarding claim 17, Schoeneborn discloses wherein the positioning system is configured to determine positional data of more than one build unit simultaneously (parallel for each mobile production unit 24, [0093] [0101], Fig. 1).  
Regarding claim 18, Schoeneborn discloses wherein the positional data of each of the more than one build unit is used to independently control a position and an orientation of each of the more than one build unit (parallel for each mobile production unit 24, [0093] [0101], Fig. 1).  
Regarding claim 19, Schoeneborn discloses wherein the position sensor is a plurality of position sensors configured for detecting a distance to a reference location (distance to ceiling 44; in embodiments, sensors 46 and markers 28 have swapped locations, [0101]).  
Regarding claim 20, Schoeneborn discloses wherein the position sensor is a plurality of position sensors configured for detecting a distance to a reference object (ceiling 44 is an object, distance to ceiling 44; in embodiments, sensors 46 and markers 28 have swapped locations, [0101]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Arguing in the alternative, claims 1-5, 7-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneborn (US 2020/0189184; WO 2019/048022; citations are to the US PGPUB) in view of Tibbits (US 2018/0281295).
Assuming, arguendo, moving unit 10 as alleged by Applicant is not a gantry, claims 1-5, 7-13, and 16-20 are nonetheless obvious in further view of Tibbits.
In the same field of endeavor of moving a build unit for additive manufacturing, [0036] [0045] and Figs. 1-2 of Tibbits teaches a robot arm (Fig. 2) as an art recognized equivalent to a three-axis gantry-style machine (Fig. 1) for moving an otherwise equivalent build unit (various components feeding to nozzle 150) for additive manufacturing.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified moving unit 18 of Schoeneborn to be a three-axis gantry-style machine moving production unit 24 and all its components because [0036] [0045] of Tibbits teaches that a three-axis gantry-style machine is an art recognized equivalent of a robot arm for moving a build unit in additive manufacturing.
The rejections of claims 2-5, 7-13, and 16-20 would have the same modification and are omitted for the sake of brevity.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneborn (US 2020/0189184; WO 2019/048022; citations are to the US PGPUB) or in the alternative as unpatentable over Schoeneborn (US 2020/0189184; WO 2019/048022; citations are to the US PGPUB) in view of Tibbits (US 2018/0281295) as applied to claim 5 above, and further in view of Bell (US 20170050383).
Regarding claim 6, Schoeneborn or Schoeneborn as modified teaches a machine substantially as claimed. Schoeneborn does not disclose wherein the position sensor comprises a photodiode.
However, in the same field of additive manufacturing, Bell teaches wherein the position sensor comprises a photodiode ([0016] [0069] [0084]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors 46 of Schoeneborn to comprise photodiodes because [0020] of Schoeneborn teaches optical sensors and [0084] of Bell teaches photodiodes are art recognized equivalents for detecting position to other optical sensors.
Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.
Applicant argues Schoeneborn “makes no disclosure regarding a gantry comprising at least one beam arranged above a top of a build unit, the gantry at least partially defining a build area of a machine and movably supporting the build unit. Rather, Schoenborn discloses a driverless horizontal moving device 20 that moves moving unit 18 across a floor area of an apparatus 10. (See Schoenborn, paragraphs [0076] and [0093], and FIGS. 1-2). Hence, Schoenborn fails to disclose every limitation of claim 1.” This argument is not persuasive because moving unit 18 moves mobile production 24 and does so with control from above. From the third joint 19 down to mobile production unit 24, a beam extends downward. Further, by moving and consistent with [0050] of Applicant’s disclosure, the movements of moving unit 18 at least partially define a build area where objects are produced. Nothing in claim 1 or in any of the claims depending from claim 1 exclude moving unit 18 because horizontal moving device 20 can move moving unit 18 as a whole relative to the floor area of apparatus 10.
Applicant’s remaining arguments are based on this alleged deficiency of Schoeneborn and are similarly unpersuasive.
Separately and in the alternative, Tibbits cures any alleged deficiencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In the same field of endeavor of moving a structure for additive manufacturing, [0011] of Tyler (US 2018/0126643) teaches a robot arm as an art recognized equivalent to an overhead gantry for moving a structure when additively manufacturing.
In the same field of endeavor of moving a build unit for additive manufacturing, [0036] [0045] and Figs. 1-2 of Tibbits (US 2021/0138737; US 2021/0178702; and US 10,953,605) teaches a robot arm as an art recognized equivalent to a three-axis gantry-style machine for moving an otherwise equivalent build unit (various components feeding to nozzle 150) for additive manufacturing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726